United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 99-2607
                                   _____________

Cathy Jackson, Special Administrator of *
the Estate of Anthony James Messmer, *
Deceased,                               *
                                        * Appeal from the United States
                   Appellant,           * District Court for the Western
                                        * District of Arkansas.
      v.                                *
                                        *     [UNPUBLISHED]
United States of America,               *
                                        *
                   Appellee.            *
                                _____________

                            Submitted: March 13, 2000
                                Filed: March 23, 2000
                                 _____________

Before MORRIS SHEPPARD ARNOLD and FAGG, Circuit Judges, and BENNETT,*
      District Judge.
                         _____________

PER CURIAM.

       This appeal has been submitted on the briefs. Having considered the record and
the parties' submissions, we agree with the district court's analysis and conclude that
no error of law appears in the district court’s order. Because Jackson failed to raise
certain issues in time for the district court to rule on them in its order dismissing the


      *
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa, sitting by designation.
complaint, we decline to consider issues raised for the first time in her motion for
reconsideration in the district court and in her brief before this court. We thus affirm
for the reasons stated in the district court’s order without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-